91 F.3d 1313
UNITED STATES of America, Plaintiff-Appellee,v.Stacey C. KOON, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Laurence M. POWELL, Defendant-Appellant.
Nos. 93-50561, 93-50608, 93-50562 and 93-50609.
United States Court of Appeals, Ninth Circuit.
Aug. 2, 1996.

1
On Remand from the United States Supreme Court.


2
Before BROWNING and FLETCHER, Circuit Judges, and FITZGERALD,* District Judge.

ORDER

3
These appeals are remanded to the district court for further proceedings consistent with the opinion by the Supreme Court dated June 13, 1996 in Stacey C. Koon v. United States, No. 94-1664, and Laurence M. Powell v. United States, No. 94-8842, --- U.S. ----, 116 S.Ct. 2035, 135 L.Ed.2d 392 (1996).



*
 Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation